DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 8/29/22. Claims 1 and 22 have been amended. Claims 5, 10 and 13 – 21 have been cancelled. Claims 3 and 7 – 9 are withdrawn due to a restriction requirement. Claims 1 - 2, 4, 6, 11– 12 and 22 are now pending.
	All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant’s amendments/remarks filed on 8/29/22.   
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites to further add a crosslinking agent. However, claim 1 has been amended to recite a crosslinking agent. Therefore, it is unclear if the crosslinking agent of claim 4 is an additional agent to the one in claim 1 or if it is the agent of claim 1.

Claim Rejections - 35 USC § 103
Claims 1 - 2, 4, 6, 11 - 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over McClements, David Julian ("Advances in fabrication of emulsions with enhanced functionality using structural design principles." Current Opinion in Colloid & Interface Science, vol. 17, issue 5 (2012), pages 235-245).
Claim 1 - 2, 4, 11 – 12 and 22: MCCLEMENTS discloses (see entire document) lists of known types of  emulsions with enhanced functionalities and the processes of making them (pages 235-245). Among them is the claimed method of mixing an aqueous polysaccharide, namely alginate, into an oleaginous based fluid and adding a divalent ion source, namely calcium, to produce microspheres. A lipophilic compound [i.e., oil-soluble additive]  is encapsulated in the emulsion. MCCLEMENTS moreover discloses that this is a widely used process. The microspheres are advantageously used in industrial applications to control the release of the encapsulated additive (see entire Section 3.5). MCCLEMENTS further discloses that the emulsion of the two immiscible liquids, i.e., water and oil,  can be either oil-in-water or water-in-oil systems (section 1: Introduction).
MCCLEMENTS discloses that crosslinkers are added (section 3.5.3, 3rd paragraph) and discloses that emulsions are used to modify rheological properties (section 1:Introduciton) [reading on the claimed one of crosslinking agents, rheological modifiers or polymer-forming species].
MCCLEMENTS  is silent as to a particular example of oleaginous fluid, such as the claimed oil-based mud. However, oil-base mud is a general term to any kind of oil and it is further noted that the origin of the oil does not necessarily carry patentable weight. Moreover, it would have been obvious to one of ordinary skill in the art have used oil-based mud in MCCLEMENTS’ process for various reasons such as cost and availability depending on the end-use of the microspheres since MCCLEMENTS discloses that the microspheres can be used for industrial applications (section 3.5.3, 1st paragraph), thus showing to be open to any industry. It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances. In re Ruff 118 USPQ 343; In re Jezel 158 USPQ 99; the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious. In re Font, 213 USPQ 532.   
Claim 6:  MCCLEMENTS is silent as to  the concentration of the polysaccharide in the aqueous solution. However, MCCLEMENTS discloses that one can vary the process parameters for the desired effect, such as controlling the release of the encapsulated lipophilic additive by changing  the size of the microspheres, and that the microsphere is designed to respond to triggers such as pH, ionic strength or temperature (3.5.3). Accordingly, it would have been obvious to one of ordinary skill in the art to also be motivated to also vary the concentration of the polysaccharide through routine experimentation to arrive at microspheres that can be used for the specific industrial application. Where the general conditions of the claims are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402; In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980); merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971); 

Claims 1 - 2, 4, 6, 11 - 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over McClements, David Julian ("Advances in fabrication of emulsions with enhanced functionality using structural design principles." Current Opinion in Colloid & Interface Science, vol. 17, issue 5 (2012), pages 235-245) in view of SULLIVAN et al (US 2009/0205829) and/or COCHET et al (US 2010/0307744).
MCCLEMENTS’ disclosure is discussed above and is incorporated herein.
In addition to the rejection above:
SULLIVAN discloses (see entire document) a method comprising adding a wellbore fluid into a wellbore, the fluid comprising a non-aqueous fluid and polysaccharide microspheres, wherein the microspheres are made with aqueous polysaccharide [as claimed] and wherein the polysaccharide is alginate [as claimed], is cross-linked  with calcium [i.e., a divalent ion source, as claimed, and reading on the ion source causing crosslinking] and contains an additive [as claimed] to be released over time (title, abstract, [0007], [0010]-[0012], [0020]-[0023], [0042]).
COCHET discloses (see entire document) a process of making an oil and water emulsion comprising microspheres containing water-insoluble material encapsulated within it, wherein the microspheres are used in hydraulic fracturing (abstract, [0008], [0038]-[0040], [0054]-[0058], [0093]).
Regarding the claimed oleaginous fluid being an oil-based mud, although the present claims are silent whether the process and the microspheres are used in oil drilling operations, it would have been obvious to one of ordinary skill in the art to have used oil-based mud as MCCLEMENTS’ oleaginous fluid if the industrial application for the microspheres is in oil well operations since SULLIVAN and/or COCHET disclose that microspheres comprising additives are used in oil well operations, and thus showing that oil-based mud can be used as the oleaginous fluid in such instances, and have thus arrived at the present claims with reasonable expectation of success. 

Response to Arguments
Applicant's arguments filed 3/28/22 have been fully considered but they are not persuasive. 
Applicant submits that MCCLEMENTS teaches emulsions in pharmaceuticals, foods, agrochemicals, lubricants, personal care products and cosmetics, as disclosed in the abstract; that MCCLEMENTS is silent regarding claim 1.
Applicant’s argument is not persuasive: 
Applicant has provided a blank statement but has not argued what exactly is not taught by MCLEMENTS or that is different from claim 1.
Regarding the pharmaceuticals, foods, agrochemicals, lubricants, personal care products and cosmetics, MCLEMENTS also discloses that the microspheres can be used for industrial applications (section 3.5.3, 1st paragraph), thus showing to be open to any industry. Moreover, the present claims are silent regarding any industry.

Applicant submits that SULLIVAN discloses that the microspheres are made in a water-in-water emulsion, failing to teach a water-in-oil emulsion; that doing so is critical to a time release/shear activated release of an oil-soluble agent in an oil-based fluid.
Applicant’s argument is not persuasive: 
MCCLEMENTS has been used herein as the primary reference. MCCLEMENTS discloses a review of what is known in the art regarding emulsions and discloses that the claimed microspheres containing  an emulsion comprising an oil-soluble additive is well known and is used in various industries. 
In addition, SULLIVAN has also been used herein as a secondary reference to show that  microspheres containing additives to be released over time are known to be used in oilfield operations, so that one is motivated to use oil-based mud as the oleaginous fluid in MCCLEMENTS when the microspheres are used in subterranean formation operations.
Applicant has not made any argument relating to the applied secondary reference of COCHET, which has also been introduced  to show that one can use the claimed microspheres in  subterranean formation, and as such, MCCLEMENTS oil can be an oil mud when the microspheres are used in subterranean formation operations. Specifically, COCHET discloses a process of making an oil and water emulsion comprising microspheres containing water-insoluble material encapsulated within it, wherein the microspheres are used in hydraulic fracturing.
Regarding the argued point that the claimed water-in-oil emulsion is critical to a time release of an oil-soluble agent in an oil-based fluid, MCCLEMENTS likewise discloses that the microspheres are designed to control the release of encapsulated components (see section 3.5.3, 1st paragraph), discloses an oil-soluble agent and an oil-based fluid.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/Primary Examiner, Art Unit 1765